Citation Nr: 0104272	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  98-08 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
internal derangement of the left knee, status post 
reconstructive surgery of the anterior cruciate ligament and 
medial meniscus.

2.  Entitlement to a rating in excess of 10 percent for 
sympathetic dystrophy of the right foot.

3.  Entitlement to a rating in excess of 10 percent for right 
calf compartment syndrome.

4.  Entitlement to a rating in excess of 10 percent for right 
foot neuropathy.

5.  Entitlement to a rating in excess of 10 percent for right 
tarsal tunnel syndrome.

6.  Entitlement to a compensable rating for chondromalacia of 
the right knee.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT VIDEO CONFERENCE ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to 
November 1997.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In his Notice of Disagreement, received in May 1998, the 
veteran raised contentions to the effect that service 
connection was warranted for right ankle disability.  Such 
questions have not been considered by the RO; and, therefore, 
they are referred to the RO for appropriate action.

In December 2000, the veteran had a video conference before 
the undersigned member of the Board.  At that conference, he 
raised contentions to the effect that he deserves a total 
rating due to unemployability caused by his service-connected 
disabilities.  That question has also not been considered by 
the RO; and, therefore, it, too, is returned to the RO for 
appropriate action.

REMAND

In November 1997, the veteran was medically discharged from 
service due to multiple disabilities of his lower 
extremities, i.e., right tarsal tunnel syndrome with reflex 
sympathetic dystrophy and chronic deficiency of the left 
anterior cruciate ligament.  He was then placed on the 
Temporary Disability Retired List (TDRL).  

By a rating action in May 1998, the RO granted entitlement to 
service connection for the following disabilities of the 
veteran's lower extremities and assigned the indicated 
percentage ratings:  internal derangement of the left knee, 
status post reconstructive surgery of the anterior cruciate 
ligament and medial meniscus, 20 percent; right calf 
compartment syndrome, 10 percent; sympathetic dystrophy of 
the right foot, 10 percent; right foot neuropathy, 10 
percent; right tarsal tunnel syndrome, 10 percent; and 
chondromalacia of the right knee, noncompensable.  He 
disagreed with the assigned percentage evaluations, and this 
appeal ensued.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1 (2000).  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use; specifically, limitation of motion 
due to pain on use including during flare-ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10.  

The RO's May 1998 decision on appeal was an initial rating 
award.  As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), 
"on a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation." When an initial 
rating award is at issue, a practice known as "staged" 
ratings may apply.  That is, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  There is no evidence that the possibility 
of staged ratings has been considered with respect to the 
veteran's appeal.

The veteran's multiple service-connected disabilities of his 
lower extremities were last medically evaluated during a VA 
orthopedic examination in January 1998.  He has not had a VA 
neurologic examination.  In this regard, the Board notes that 
the symptoms of each disability, including but not limited 
to, the three separately rated disabilities of the right 
foot, have not been clearly distinguished.

In his appeal (VA Form 9), received in June 1998, the veteran 
requested a hearing before a local hearing officer at the RO.  
The claims folder does not contain any information with 
respect to action taken in response to that request.

In June 1999, the Commandant of the Marine Corps notified the 
veteran that in August 1999, he was to report to the Naval 
Hospital in Groton, Connecticut, for a periodic physical 
examination to determine any change in those conditions for 
which he was placed on the TDRL.  The report of that 
examination has not been associated with the claims folder.

During his video conference, the veteran testified that he 
had been receiving treatment for his service-connected 
disabilities at the Chicago (West Side) VA Medical Center 
(MC).  He also testified that his service-connected 
disabilities had caused him to leave his job with United 
Parcel Service (UPS) and had impaired his ability to perform 
his current job as a sales representative with Home Depot.  
Neither the veteran's treatment records nor his employment 
records have been associated with the claims folder.

During the pendency of the appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, that 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of the VA with respect to the duty 
to assist, and superceded the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  The change in the law was 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should contact the veteran and 
ask whether he still wishes to have a 
hearing at the RO before a local hearing 
officer.  If so, such a hearing should be 
scheduled.
2.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to increased ratings for his 
service-connected internal derangement of 
the left knee, status post reconstructive 
surgery of the anterior cruciate ligament 
and medial meniscus; right calf 
compartment syndrome; sympathetic 
dystrophy of the right foot; right foot 
neuropathy; right tarsal tunnel syndrome; 
and/or chondromalacia of the right knee.  
After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  Such records should include, 
but are not limited to, the report of the 
TDRL examination, scheduled to be 
performed at the Naval Hospital in 
Groton, Connecticut, in August 1999 and 
treatment records from the Chicago (West 
Side) VAMC, dated since service.  If the 
TDRL examination was not performed in 
August 1999, the RO should determine 
whether such an examination was performed 
at another time and/or place.  If so, the 
RO should request a copy of that 
examination report.  The RO should also 
request that the veteran provide any 
additional relevant medical records he 
may possess.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.

3.  The RO should contact the veteran and 
request that he provide a history of his 
employment since service, including, but 
not limited to, the name and address of 
his present employer, last reported as 
Home Depot, and of any former employers, 
including UPS.  After acquiring all 
necessary authorization from the veteran, 
the RO should contact the veteran's 
employer and any former employers and 
request copies of all documents 
associated with time lost or other job-
related difficulty associated with the 
veteran's service-connected internal 
derangement of the left knee, status post 
reconstructive surgery of the anterior 
cruciate ligament and medial meniscus; 
right calf compartment syndrome; 
sympathetic dystrophy of the right foot; 
right foot neuropathy; right tarsal 
tunnel syndrome; and/or chondromalacia of 
the right knee.  Such documents should 
include, but are not limited to, records 
associated with any termination of the 
veteran's employment; medical records, 
including but not limited to, treatment 
records and examination reports such as 
pre-employment physical examinations; 
attendance records; job descriptions; 
duty limitations; job changes; reports of 
disciplinary action; counseling 
statements; customer letters; reports of 
workman's compensation claims or claims 
for other disability benefits; reports of 
vocational rehabilitation or training; 
and reports of state and/or union 
involvement.  If the employer/former 
employer does not have such documents, 
the RO should request that the 
employer/former employer provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns.  Failures to respond or 
negative replies to any request should be 
noted in writing and associated with the 
claims folder.

4.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for orthopedic and neurologic 
examinations to determine the extent of 
his service-connected internal 
derangement of the left knee, status post 
reconstructive surgery of the anterior 
cruciate ligament and medial meniscus; 
right calf compartment syndrome; 
sympathetic dystrophy of the right foot; 
right foot neuropathy; right tarsal 
tunnel syndrome; and/or chondromalacia of 
the right knee.  In so doing, the 
examiners must, to the extent possible, 
distinguish the symptoms of each 
disability, particularly those associated 
with the sympathetic dystrophy of the 
right foot; right foot neuropathy; and 
right tarsal tunnel syndrome.  During the 
examinations, all indicated tests and 
studies should be performed, and any 
indicated consultations should be 
scheduled.  The claims folder must be 
made available to each examiner so that 
the relevant medical history may be 
reviewed.  The examiners must provide 
rationale for all their opinions.

5.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issues of entitlement to 
increased ratings for his service-
connected internal derangement of the 
left knee, status post reconstructive 
surgery of the anterior cruciate ligament 
and medial meniscus; right calf 
compartment syndrome; sympathetic 
dystrophy of the right foot; right foot 
neuropathy; right tarsal tunnel syndrome; 
and chondromalacia of the right knee.  In 
so doing, the RO must be mindful of the 
provisions of the recently enacted 
Veterans Claims Assistance Act of 2000, 
as well as the decisions in DeLuca and 
Fenderson.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case on all issues 
remaining in appellate status and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.
By this remand, the Board intimates no opinion as to the 
final disposition of any issue.  The veteran need take no 
action until he is notified.  It must be emphasized, however, 
that he does have the right to submit any additional evidence 
and/or argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-373 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




